Citation Nr: 0835307	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to his service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to August 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that remand for further development is 
necessary to meet VA's duty to assist prior to appellate 
adjudication of the claim of entitlement to service 
connection for hypertension, to include as secondary to his 
service-connected disorders.  VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In a January 1967 service medical record entrance 
examination, the blood pressure reading was 134/86.  In 
January 1968 service medical records, while being treated for 
the gunshot wound, the blood pressure readings were 148/78 
and 168/92.  In another January 1968 service medical record 
recovery room record, the blood pressure readings ranged from 
140/78 to 176/86.  In a December 1968 service medical record, 
the blood pressure reading was 130/80.  In an April 1969 
service medical record, the blood pressure readings were 
120/80 and 130/80.  In a May 1969 service medical record 
separation examination, the blood pressure reading was 
110/70.

In an October 1976 VA medical record, the examiner found 
foreign body abscesses and opined that they might be due to 
metallic fragments related to the osteomyelitis of the femur.  
The blood pressure reading was 150/90.  In a March 1978 VA 
medical record, the blood pressure reading chart demonstrated 
systolic readings from the 140s to 150s and diastolic 
readings from the 90s to 100s.  In another March 1978 VA 
medical record, the blood pressure readings were 140/100 
to150/100.  In a November 1979 VA medical record, the veteran 
reported increased drainage and swelling from the 
osteomyelitis site.  The veteran developed an increased 
temperature, nausea and vomiting, diffuse abdominal pain, and 
back pain.  The blood pressure reading was 150/80.  In 
private medical records from September 2004 to September 
2007, the veteran reported pain of the right knee and left 
leg.  In VA medical records from November 2007, the pain 
diagnoses were chronic sacroiliac joint mediated pain, right 
side, right knee osteoarthritis, and chronic pain of the 
osteomyelitis left leg.

In another November 2007 VA medical record, the examiner 
noted that the veteran's pain was poorly controlled and 
thought to be causing high blood pressure.  The veteran 
reported that he was in more pain than usual and it was more 
difficult for him to walk.  The veteran's blood pressure 
readings ranged from 146/92 to 163/99.

In a May 2008 VA medical examination, the veteran reported 
pain from degenerative arthritis of the right knee as 10 out 
of 10.  He reported the pain as constant, burning, aching, 
oppressing, sharp, and stabbing.  The veteran reported pain 
from residuals of the gunshot wound to the left leg as 10 out 
of 10.  He reported the pain as constant, aching, oppressing, 
sharp, sticking, cramping, and irritating.  The residuals of 
right knee pain included fever, nausea, cold chills, and 
severe foot drop.  The veteran reported that he was 
prescribed pain medication since he was wounded in service.  
The examiner found that these disorders caused severe pain, 
ambulatory difficulty, and tenderness.  

At the July 2008 Board Hearing, the veteran testified that he 
believed that all of his service-connected disorders 
aggravated his hypertension.

Service connection on a secondary basis requires evidence 
sufficient to show a currently diagnosed disability which was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although a May 
2008 VA examination was conducted, the examiner did not 
address whether hypertension was aggravated by the veteran's 
service-connected disorders.  The Board may not base a 
decision on its own unsubstantiated medical conclusions, but 
must point to medical evidence to support its findings.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Cosman v. 
Principi, 3 Vet. App. 503, 506 (1992).  Accordingly, as there 
is competent medical evidence indicating that the veteran's 
service-connected disorders may be aggravating his 
hypertension, remand for a VA medical examination to 
determine the etiology of the veteran's current hypertension 
is required.  38 C.F.R. § 3.159(c)(4); see also Colvin, 1 
Vet. App. at 175 (noting that only medical evidence may be 
considered to support Board findings as to the etiology of a 
disorder).

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements for the 
veteran to be afforded an examination to 
determine the etiology of any 
hypertension found, to include as 
secondary to his service-connected 
disorders.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests and studies must be accomplished 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, in light of the 
veteran's service medical records, the 
examination findings, and the post 
service medical evidence of record, 
whether any current hypertension was 
caused or aggravated by his service-
connected disorders of left femur 
osteomyelitis, right knee degenerative 
arthritis, residuals of left thigh 
gunshot wound with knee impairment, left 
lower extremity multiple scars, lumbar 
spine degenerative arthritis with 
radiculopathy, paralysis with left foot 
drop, secondary to nerve trauma, and/or 
Type II diabetes.  If an opinion cannot 
be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

